BELCHER, Commissioner.
This is an appeal from the County Court designated by the statute creating it as the County Criminal Court of Appeals of Dallas County, Texas. Art. 52-159c, Vernon’s Ann.C.C.P.
The appellant was convicted in Corporation Court for operating a motor vehicle without' a license. He appealed to the County Criminal Court of Appeals of Dallas County, Texas, where a trial before the court resulted in a conviction with punishment assessed at a fine of $100.
The jurisdiction of this court in appeals in causes originating in the Corporation Court is limited to convictions where the fine assessed exceeds $100. Trull v. State, 169 Tex.Cr.R. 357, 334 S.W.2d 180.
This court is without authority to enter any order herein other than to dismiss the appeal.
The appeal is dismissed.
Opinion approved by the Court.